Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.  Claims 1, 6, 8-9, 18 are amended; claims 3, 11, 17, 19-22 are cancelled; claims 14-16 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-2, 4-10, 12-16 and 18 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites “at least one alkyl acrylate comprises a repeat unit derived from methyl acrylate and a polyalkylene glycol (meth)acrylate” and fails to further limit the scope of independent claim 1, because alkyl acrylate of independent claim 1 requires it .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

Claims 1-2, 4-10, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (US 6,329,463 B1) in view of Kawanaka et al (US 5,216,101).
Regarding claim 1, Abraham et al teach vulcanizates comprising ethylene acrylate polar rubbers.  Examples of curatives include oxazoline (abstract) which reads on crosslinkers in present claim 1.  Suitable acrylic rubbers include copolymers of ethylene and alkyl acrylate.  The amount of alkyl acrylate is preferably from about 30 to 50 mole% and ethylene is from about 50 to 70 mol% (col. 3, lines 57-67).  Specific examples of rubbery acrylic polymers include polymers of methyl acrylate, butyl acrylate, ethylhexyl acrylate and the like (col. 3, lines 9-11).  It is noted that ethylene and methyl acrylate have a molecular weight of 28.05 g/mole and 86.04 g/mol, respectively.  Hence, ethylene, and methyl acrylate are present in amounts of about 12 to about 43% by weight (i.e. overlaps with the amount of ethylene in present claim 1) and about 57 to about 88% by weight (i.e. overlaps with the amount of alkyl acrylate in present claim 1), respectively, based on amount of ethylene and alkyl acrylate in acrylate rubber comprising 50 to 70 mol% of ethylene and 30 to 50 mol% of methyl acrylate. 
Abraham et al are silent with respect to acrylic copolymer comprising monomer of general formula I and its amount.

    PNG
    media_image1.png
    72
    198
    media_image1.png
    Greyscale
wherein R4 denotes H or a methyl group; R5 denotes a hydrocarbon group having 1 to 8 carbon atoms, “m” is an integer from 2 to 10 and “n” is an integer from 2 to 3 (i.e. reads on monomer of general formula I in present claim 1).  When it is less than 10% by weight, an effect of improvement in cold resistance is not provided.  When it is more than 40% by weight heat resistance and tensile strength decrease (col. 1, lines 51-67; col. 2, lines 1-60).  Therefore, in light of the teachings in Kawanaka et al, it would have been obvious to one skilled in art prior to the filing of present application, to add the monomer, of Kawanaka et al, represented by formula 
    PNG
    media_image1.png
    72
    198
    media_image1.png
    Greyscale
, to the copolymer, of Abraham et al, in overlapping amounts, of 10 to 40% by weight, for above mentioned advantages.
Regarding claim 2, examples of alkyl acrylate monomers, in Abraham et al, include methyl acrylate, butyl acrylate and the like (col. 3, lines 9-11).
Regarding claim 4, Kawanaka et al teach monomer of general formula -
    PNG
    media_image1.png
    72
    198
    media_image1.png
    Greyscale
wherein n = 2-3 (col. 2, lines 5-15). 
Regarding claim 5, Kawanaka et al teach monomer of general formula - 
    PNG
    media_image1.png
    72
    198
    media_image1.png
    Greyscale
wherein R5 denotes a hydrocarbon group having from 1 to 8 carbon atoms (col. 2, lines 5-15).
Regarding claims 6-7, in addition to 5a above, it is the office’s position that less than 25 wt% includes zero percent and therefore not required.
Regarding claim 8, acrylic rubbers, in Abraham et al, include acrylate (col. 3, lines 57-67).  Examples of alkyl acrylate monomers include methyl acrylate (col. 3, lines 9-11).  Kawanaka et al teach monomer of formula - 
    PNG
    media_image1.png
    72
    198
    media_image1.png
    Greyscale
  wherein m is an integer of from 2 to 10 (col. 2, lines 5-15) which reads on polyalkylene glycol (meth)acrylate.
Regarding claim 9, examples of alkyl acrylate monomers, in Abraham et al, include methyl acrylate, butyl acrylate and the like (col. 3, lines 9-11).
Regarding claim 10 and 12-13, Abraham et al teach that vulcanizates are produced by mixing rubber with curative to achieve the desired state of rubber cure (col. 7, lines 37-50).
Regarding claim 18, see 5a above.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Horrion et al (US 5,777,029) in view of Kawanaka et al (US 5,216,101).
Horrion et al disclose thermoplastic elastomer composition comprising an acrylic rubber.  The composition may be vulcanized (abstract) which reads on vulcanizable composition in present claim 6.  Terpolymer as one of the functionalized acrylic rubber 
Horrion et al fail to disclose an acrylic copolymer comprising monomer of general formula I and its amount.
However, Kawanaka et al teach in the same filed of endeavor, an acrylic copolymer elastomer and a vulcanizable composition comprising the elastomer (abstract).  The copolymer elastomer is obtained by copolymerizing 45 to 89.9% by weight of alkyl acrylate monomer, 10 to 45% by weight of monomer represented by formula - 
    PNG
    media_image1.png
    72
    198
    media_image1.png
    Greyscale
wherein R4 denotes H or a methyl group; R5 denotes a hydrocarbon group having 1 to 8 carbon atoms, “m” is an integer from 2 to 10 
    PNG
    media_image1.png
    72
    198
    media_image1.png
    Greyscale
, to the copolymer, of Horrion et al, in overlapping amounts, of 10 to 40% by weight, for above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 112 and 103 as set forth in paragraphs 4-7, of office action mailed 7/8/2020, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 8 below).

Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. Specifically, applicant argues that (A) polyalkylene glycol (meth)acrylate is literally not repeat unit (ii).  The chemical formula of polyethylene glycol (meth)acrylate and that of general formula I (in present claims) are represented by 
    PNG
    media_image2.png
    96
    203
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    27
    190
    media_image3.png
    Greyscale
, respectively.  The scope of claim 1 requires R3 to be hydrogen, an unsubstituted or C1-C3 alkyl substituted phenyl, a linear or branched C1-C8 alkyl group or a -C(=O)R4 group.  However, in polyethylene glycol (meth)acrylate it is a hydroxyl group and not one of the recited groups.  Because the literal scope of claim 1 does not encompass polyalkylene glycol (meth)acrylate as one of repeat units (ii), claim 7 further limits the literal scope of claim 1 and is in proper dependent form; (B) Kawanaka highlights that single monomer units and their amounts cannot be taken isolated from the further monomer units.  Rather, every change in type and amount of monomer unit may provide significant changes in the resulting properties and teaches that deviating from the composition disclosed by Kawanaka should be avoided; (C) Kawanaka discloses that the Mooney viscosity [Ml1+4, 1000C) of the elastomer i.e. the copolymer should lie in a range of 10 to 100.  There would have been no suggestion to deviate from the required Mooney viscosity values.  In order to achieve these values Kawanaka discloses copolymerization of diene monomers but not ethylene.  The claimed vulcanizable compositions are associated with a Mooney viscosity outside those required by Kawanaka.  The surprisingly lower Mooney viscosity in working examples would even permit an increase in the peroxide quantity used for the vulcanization making possible a further reduction in oil swell without causing an increase in Tg. Kawanaka does not provide any suggestion of these properties; and (D) Abraham discloses thermoplastic vulcanizates wherein ethylene is an essential unit of the copolymer.  In contrast, Kawanaka discloses an elastomer.  This fact would have prevented a person of ordinary skill from combining the alleged teachings of Abraham and Kawanaka.
With respect to (A), polyethylene glycol (meth)acrylate may also be represented as CH2=C(CH3)(COO(CH2O)nH which is the same 
    PNG
    media_image3.png
    27
    190
    media_image3.png
    Greyscale
1 = CH3, R2 = CH2CH2 and R3 = H.  For e.g., polyethylene glycol methacrylate wherein n = 4 may be represented by formula - 
    PNG
    media_image4.png
    82
    322
    media_image4.png
    Greyscale
.  In this formula, 
    PNG
    media_image5.png
    74
    72
    media_image5.png
    Greyscale
 is the methacrylate unit and 
    PNG
    media_image6.png
    48
    241
    media_image6.png
    Greyscale
 is the tetraethylene glycol unit.  Hence, applicant arguments are not persuasive.
With respect to (B), portion being referred to in Kawanaka is in the background and not relevant to teachings in Kawanaka.  Additionally, it provides for including the repeat unit “ii” of present claims into vulcanizable acrylic rubbers.
With respect to (C), Kawanaka is only used for its teaching that inclusion of 
    PNG
    media_image1.png
    72
    198
    media_image1.png
    Greyscale
in overlapping amounts of 10 to 40% by weight results is an improvement in cold resistance, heat resistance and tensile strength.  Additionally, the features upon which applicant relies (i.e., Mooney viscosity [Ml1+4, 1000C) of the elastomer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to (D), both Abraham and Kawanaka are in the same field of endeavor in that both deal with vulcanizable compositions and are therefore combinable.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764